WOODLEY, Judge.
The offense is robbery; the punishment, 5 years.
Appellant and one Robert Earnest Carter were in a Houston bar where Manuel Sosa was drinking beer.
Sosa left with Vera Pollard, a bar maid he met there, and walked with her to her bus stop.
As Sosa was crossing the street to return to the bar he was struck on the side of his face and knocked down by Carter. As he started to get up appellant took Sosa’s watch from his wrist.
Appellant, Carter and Tommy Watson left together in an automobile. Later they returned to the bar and appellant and Carter were taken into custody.
Appellant did not testify. He called Tommy Watson as his only witness. His testimony at best raised an issue which the jury resolved in favor of the State.
The evidence is sufficient to sustain the jury’s verdict.
No brief has been filed on appellant’s behalf. There are no bills of exception other than informal bills shown in the statement of facts. None of these merit serious consideration.
The judgment is affirmed.